EXHIBIT 99.2 Management’s Discussion and Analysis For The Three Months Ended March 31, 2012 Management’s Discussion and Analysis May 15, 2012 In this document: (i) unless the content otherwise requires, references to “our”, “us”, “its”, “the Company” or “Exeter” mean Exeter Resource Corporation and its subsidiaries; (ii) information is provided as at March 31, 2012, unless otherwise stated; (iii) all references to monetary amounts are in Canadian dollars, unless otherwise stated; and (iv) “$” refers to Canadian Dollars and “US$” refers to US dollars. The following discussion is management’s assessment and analysis of the results and financial condition of Exeter and should be read in conjunction with the accompanying unaudited condensed interim consolidated financial statements and related notes. Forward Looking Statements This MD&A contains “forward-looking information” and “forward-looking statements” (together, the “forward-looking statements”) within the meaning of applicable securities laws and the United States Private Securities Litigation Reform Act of 1995, as amended. All statements other than statements of historical fact are forward looking statements. These forward-looking statements, principally under the heading “Outlook”, but also elsewhere in this document include estimates, forecasts and statements as to the Company’s belief with respect to, among other things, the timing of its drilling, exploration programs and exploration results and completion of various studies, adequacy of water and power, permitting, exercise of the option to acquire 100% of the Sideral project adjacent to its Caspiche project, the Company’s ability to mitigate against foreign exchange risk, the ability of the Company to access capital to fund its activities, the ability of the Company to respond to market fluctuations and government regulations and the ability of the Company to demonstrate that a commercially viable mineral deposit exists on itsCaspiche project. These forward-looking statements appear in a number of different places in this document and can be identified by words and phrases such as, but not limited to, “estimates”, “plans”, “is expected”, or variations of such words or phrases, or statements that certain activities, events or results “may”, “would” or “could” occur.While the Company has based these forward-looking statements on its expectations about future events as at the date that this document was prepared, the statements are not a guarantee of the Company’s future performance and are subject to risks, uncertainties, assumptions and other factors which could cause actual results to differ materially from future results expressed or implied by such forward-looking statements. The Company’s forward-looking statements are based on the beliefs, expectations and opinions of management on the date the statements are made, and the Company does not assume any obligation to update forward-looking statements if circumstances or management’s beliefs, expectations or opinions should change except as required by law. Such factors and assumptions include, amongst others, the effects of general economic condition; changing foreign exchange rates and actions by government authorities; uncertainties associated with negotiations; misjudgements in the course of preparing forward-looking statements; fluctuations in gold, copper, silver and other commodity prices and currency exchange rates; uncertainties relating to interpretation of drill results and the geology; continuity and grade of mineral deposits; uncertainty of estimates of capital and operating costs; price and availability of capital equipment; price of various other inputs such as fuel, electricity and reagents; recovery rates, production estimates and estimated economic return; the need for cooperation of government agencies and native groups in the exploration and development of properties and the issuance of required permits; the need to obtain additional financing to develop properties and uncertainty as to the availability and terms of future financing; the possibility of delay in exploration or development programs or in construction projects and uncertainty of meeting anticipated program milestones; risks associated with project development, including risks associated with the failure to satisfy the requirements of the Company’s agreement with Anglo American on its Caspiche project which could result in loss of title; uncertainty as to timely availability of permits and other governmental approvals and other risks and uncertainties disclosed under “Risks” below and other risks and uncertainties disclosed in the Company’s current Annual Information Form, filed with the Canadian securities regulatory authorities and other information released by it and filed with the appropriate regulatory agencies. Although the Company has attempted to identify important risk factors that could cause actual actions, events or results to differ materially from those described in forward-looking statements, there may be other risk factors that cause actions, events or results not to be as anticipated, estimated or intended. There can be no assurance that forward-looking statements will prove to be accurate, as actual results and future events could differ materially from those anticipated in such statements. For the reasons set forth above, readers should not place undue reliance on forward-looking statements. All statements are made as of the date of this MD&A and the Company is under no obligation to update or alter any forward-looking statements except as required under applicable securities laws. 2 Cautionary note to U.S. Investors concerning reserve and resource estimates This MD&A and other information released by Exeter have been prepared in accordance with the requirements of the securities laws in effect in Canada, which differ from the requirements of United States securities laws.The terms “mineral reserve”, “proven mineral reserve” and “probable mineral reserve” are Canadian mining terms as defined in accordance with Canadian National Instrument 43-101 – Standards of Disclosure for Mineral Projects (“NI 43-101”) and the Canadian Institute of Mining, Metallurgy and Petroleum (the “CIM”) - CIM Definition Standards on Mineral Resources and Mineral Reserves, adopted by the CIM Council, as amended (“CIM Standards”). These definitions differ from the definitions in SEC Industry Guide 7 under the United States Securities Act of 1993, as amended (the “Securities Act”). Under SEC Industry Guide 7 standards, a “final” or “bankable” feasibility study is required to report reserves, the three-year historical average price is used in any reserve or cash flow analysis to designate reserves and the primary environmental analysis or report must be filed with the appropriate governmental authority. In addition, the terms “mineral resource”, “measured mineral resource”, “indicated mineral resource” and “inferred mineral resource” are defined in and required to be disclosed by NI 43-101 and the CIM Standards; however, these terms are not defined terms under SEC Industry Guide 7 and are normally not permitted to be used in reports and registration statements filed with the SEC. Investors are cautioned not to assume that any part or all of mineral deposits in these categories will ever be converted into reserves.“Inferred mineral resources” have a great amount of uncertainty as to their existence, and great uncertainty as to their economic feasibility. It cannot be assumed that all or any part of an inferred mineral resource will ever be upgraded to a higher category. Under Canadian rules, estimates of inferred mineral resources may not form the basis of feasibility or pre-feasibility studies. Investors are cautioned not to assume that all or any part of an inferred mineral resource exists or is economically or legally mineable. Disclosure of “contained ounces” in a resource is permitted disclosure under Canadian regulations; however, the SEC normally only permits issuers to report mineralization that does not constitute “reserves” by SEC Industry Guide 7 standards as in place tonnage and grade without reference to unit measures. Accordingly, information contained in this MD&A contains descriptions of our mineral deposits that may not be comparable to similar information made public by U.S. companies subject to the reporting and disclosure requirements under the United States federal securities laws and the rules and regulations thereunder. 3 Report on Operations First Quarter 2012 In January 2012, the Company announced the results from the prefeasibility study (PFS) for its Caspiche project. The economic analysis showed a pre-tax Net Present Value (5% discount), calculated from the time of commencement of the project, of US$2.8 billion and projected average operating costs of US$606 per ounce gold equivalent1. Projected gold production costs drop to US$18 per ounce when copper and silver by-product credits are considered. The study predicted an average annual production over the nineteen year mine life of 696,000 of ounces gold, 244 million pounds of copper and 844,000 of ounces silver. Overall copper recovery is 85.6% and gold recovery 67.6%. A NI 43-101 compliant technical report covering the PFS has been filed and can be viewed at www.sedar.com and on the Company website. The work programs completed or in progress during Q1 2012 included: ● Gathering material for additional metallurgical testing to confirm current assumptions in the oxide and McNeill zones. ● Drilling additional holes to improve confidence to the mineral resource estimate. ● Drilling an additional hole on the Sideral property searching for anomalous mineralization in the area.Detailed deep penetrating geophysics was also completed across both Exeter and Sideral properties to assist in the target definition for future regional exploration programs. A number of targets were identified for follow up work. ● Geotechnical investigations for siting major construction components of the Sulphide project. ● Environmental and community impact studies for the Oxide project as part of the Environmental Impact Assessment (“EIA”) permitting process. The Company has initiated a water exploration program at its Cuenca 1 concession comprising field mapping and geophysics and expects to commence drilling and pump testing during the second quarter of 2012, weather permitting.Applications for two additional water exploration concessions in the area are still being processed by the relevant government authorities. In addition to work conducted at the Caspiche and Cuenca 1 field sites, a number of metallurgical programs at external laboratories continued with the aim of optimizing flow sheet parameters and improving recoveries.These programs are all still in progress.Additionally a number of tenders were received from professional engineering groups to advance or refine the existing project studies over the heap leachable portion of the deposit and are currently being evaluated. 1Gold Equivalent was calculated by simple mathematical proportion. Gold, silver and copper revenues were calculated using production multiplied by relevant metal prices used in the study, these values were totalled and the total revenue was divided by the gold price used in the study. This was repeated for each year of operation and then averaged over the life of the project. 4 CHILE Caspiche Project Northern Chile - Maricunga In 2005, the Company entered into an agreement with Anglo American with respect to seven properties in the Maricunga region of Chile. The terms of the agreement provided for increasing annual drilling and exploration commitments over five years, and the phased reversion of five properties to Anglo American. Exeter satisfied its obligations under the agreement, having spent more than the required minimum of US$2.55 million, including completing more than 15,500 metres (“m”) of required drilling, and exercised its option to acquire a 100% interest in the Caspiche property in February 2011. Anglo American retains a 3% net smelter royalty (“NSR”) from production from the property and has the right to buy the property back by reimbursing the Company’s expenditures incurred on the property if it is not put into production within 15 years from the date the Company exercised its option. In addition, the Company will be required to pay a further 0.08% NSR from production pursuant to an agreement with a private entity. The Company is required to make a US$250,000 advance royalty payment annually up until March 31, 2020 (incurred $503,000 as at March 31, 2012) and thereafter US$1 million annually for the period March 31, 2021 to March 31, 2025 or until commencement of commercial production, should production commence prior to March 31, 2025, at which time the advance royalty will cease and NSR will be payable. The Caspiche project is located in a prolific region of gold-copper porphyry deposits, 15 kilometres (“km”) (10 miles) southeast of Kinross Gold’s Maricunga open pit mine (formerly known as the Refugio mine) and 11 km (7 miles) north of Barrick Gold – Kinross Gold’s Cerro Casale project. Sideral project On March 1, 2011 the Company announced it had entered into an option agreement to acquire 100% of the Sideral project adjacent to its Caspiche project. The agreement provides for the Company to acquire 100% of the Sideral property by meeting escalating annual drilling requirements, to a total of 15,000 m, within four years. After the 15,000 m of drilling is completed, the vendor has a once only back in right to acquire a 60% interest in the property, provided the discovery of a deposit of greater than 100 million tons at a grade of +0.5% copper has been made. Should the vendor elect to back in, it will be required to repay the Company three times its expenditure on the property, alternatively its interest will revert to a 2% NSR. The Company has the right to purchase 50% of the NSR for $10 million. To March 31, 2012 the Company had completed 1,644 m of drilling. Water rights option On February 4, 2011 the Company entered into a 2.5 year option on water rights to a total volume of 300 litres per second from a private Chilean company. The rights relate to surface water flows and are consumptive in nature. The option agreement provides for annual option payments which are deductible from a purchase price of US$15.0 million. Option payments incurred to date total US$660,000 ($734,000). The Company can withdraw from the option at any time without penalty. Future option payments are as follows: US$220,000 ($219,000) by July 4, 2012; US$220,000 ($219,000) by January 4, 2013; In the event that the Company exercises the option, the full purchase price must be paid by August 4, 2013. 5 Results from Operations The Company began 2012 with 87,325,753 common shares outstanding and ended the quarter with 88,225,753 common shares outstanding. During the quarter, the Company received proceeds of $1.9 million and issued 900,000 common shares upon the exercise of options. Shares issued and proceeds received during the quarter are summarized below: Options Exercised Total Shares issued Proceeds (in thousands) $ $ As at May 15, 2012 the Company had 88,225,753 shares outstanding. Summary of Financial Results Selected Information The Company’s unaudited condensed interim consolidated financial statements for the first quarter ended March 31, 2012 (the “Interim Financial Statements”) have been prepared in accordance with International Financial Reporting Standards (“IFRS”). The following selected information is taken from the Interim Financial Statements for the first quarter ended March 31, 2012 First Quarter Ended March 31, 2012 The Company ended its first quarter ended March 31, 2012 with $67.7 million in cash and cash equivalents, and incurred approximately $6.4 million in exploration expenditures during the period. Share-based compensation expense of $2.5 million was incurred due to recognizing the expense associated with the granting and vesting of certain stock options in 2012, the vesting of stock options that were issued in previous years and the re-pricing of certain stock options. First Quarter Ended March 31, 2012 compared to the Fourth Quarter Ended December 31, 2011 At March 31, 2012, the Company had $67.7 million in cash and cash equivalents, $4.2 million less than the $71.9 million that was held at December 31, 2011. The decrease relates to the Company utilizing its cash resources to fund project exploration and administrative requirements. The Company currently has no revenue generating activities other than interest income. Interest income of $219,000 was recognized in in the first quarter 2012 compared to $233,000 in the fourth quarter 2011. The slight decrease in 2012 was due to there being less cash in treasury as it was utilized in funding project exploration and administrative activities. Significant variances for expenses: ● Directors fees: $795,000 ($368,000 in 2011) – the majority of the change is attributable to a increase of approximately $377,000 in share-based compensation recognized in Q1 2012 compared to Q4 2011 due to the granting of new options to directors in 2012. ● Management fees: $1.0 million ($1.2 million in 2011) – the majority of the change is attributable to management being paid annual bonuses in Q4 2011 which are not incurred in Q1 2012. ● Mineral property exploration expenditures: $6.4 million ($4.5 million in 2011) – the increase in exploration expenditures for Q1 2012 was largely attributable to increased drilling, field camp and legal and title costs of $388,000, $451,000 and $392,000 respectively, coupled with increased share-based compensation of $543,000 compared to Q4 2011. 6 First Quarter Ended March 31, 2012 compared to the First Quarter ended March 31, 2011 The loss in the first quarter 2012 of $9.0 million is $300,000 less than the loss of $9.3 million incurred in the first quarter 2011. The majority of the change was in relation to a decrease in share-based compensation recognized in Q1 2012. The decrease in share-based compensation in Q1 2012 is as a result of fewer options granted in 2011 than in 2010. In December of 2010, the Company granted options of which a majority vested in fiscal 2011. The expense relating to the 2010 option grant was minimal for Q1 2012. The following is a summary of quarterly results taken from the Company’s condensed interim consolidated financial statements: Three month period ended March 31, (in thousands) Interest income $ $ Mineral property exploration costs $ $ Share-based compensation 1 $ $ Loss $ $ Basic and diluted loss per common share $ $ 1) share-based compensation costs have been allocated to administrative salaries and consulting, management compensation, directors’ fees, mineral property exploration expenditures and shareholder communications. As at (in thousands) March 31, December 31, Total assets $ $ Total liabilities $ $ Share capital $ $ Deficit $ ) $ ) The following selected financial information is a summary of the eight most recently completed quarters up to March 31, 2012. Comparison to Prior Quarterly Periods ($000’s, except share data) 1st Quarter 4th Quarter 3rd Quarter 2nd Quarter 1st Quarter 4th Quarter 3rd Quarter 2nd Quarter Total Revenues – Net loss 8,363 4,024 7,593 Basic loss per common share $ Diluted loss per common share $ The increase in the loss in the first quarter 2012 compared to the previous three quarters was due to the Company continuing its exploration studies and completion of its prefeasibility study on the Caspiche project in Q1 2012. The higher Q2 costs compared to Q3 each year is a result of the lower exploration spend during the South American winters. 7 Liquidity and Capital Resources The Company’s cash and cash equivalents at March 31, 2012 totalled $67.7 million compared to $71.9 million at December 31, 2011, a decrease of about $4.2 million. The Company continues to utilize its cash resources to fund project exploration and administrative requirements. Aside from cash and cash equivalents, the Company has no material liquid assets. While the Company has successfully raised funds through past capital financings, there are no guarantees that such sources of funds will be available in the future. Management continues to evaluate and adjust its planned level of activities to ensure that adequate levels of working capital are maintained. The availability of funding will affect the planned activity levels at the Caspiche project and expenditures will be adjusted as much as possible to match available funding. Currently, the Company intends to continue using its cash and cash equivalents for exploration and development of its properties, with specific focus on Caspiche, and for general working capital purposes. The Company has no loans or bank debt and there are no restrictions on the use of its cash resources. The Company has not issued any dividends and management does not expect this will change in the near future. Financial Instruments The Company’s activities potentially expose it to a variety of financial risks, including credit risk, foreign exchange currency risk, liquidity and interest rate risk. Credit risk Credit risk is the risk that one party to a financial instrument, will fail to discharge an obligation and cause the other party to incur a financial loss. Financial instruments that potentially subject the Company to credit risk consist of cash and cash equivalents and amounts receivable. The Company deposits the majority of its cash and cash equivalents with high credit quality financial institutions in Canada and holds balances in banks in Chile as required to meet current expenditures. The carrying amount of financial assets recorded in the financial statements, net of any allowances for losses, represents the Company’s maximum exposure to credit risk. The fair value of financial instruments at March 31, 2012 and December 31, 2011 is summarized as follows: (in thousands) Carrying amount Fair value Carrying amount Fair value Financial Assets Loans and receivables Cash and cash equivalents $ Amounts receivable – at amortized cost $ $ $
